Name: Commission Regulation (EEC) No 687/90 of 21 March 1990 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 13 November to 31 December 1988
 Type: Regulation
 Subject Matter: fisheries;  international trade;  agri-foodstuffs;  prices;  agricultural structures and production;  economic policy
 Date Published: nan

 No L 76/ 16 Official Journal of the European Communities 22. 3 . 90 COMMISSION REGULATION (EEC) No 687/90 of 21 March 1990 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 13 November to 31 December 1988 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the quantities eligible for compensation, within the meaning of Article 17 a (2) of Regulation (EEC) No 3796/81 , may not under any circumstances exceed, for the quarter concerned, the limite laid down in paragraph 4 of that Article :Having regard to the Treaty establishing the European Economic Community, Whereas in the case of albacore weighing more than 10 kilograms none of those limits is exceeded and conse ­ quently there is no need to determine the maximum quantities in respect of which the allowance may be granted ; Having regard to Council Regulation (EEC) No 3796/81 : of 29 December 1981 on the common organization of the , market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2886/89 (2), and in particular Article 17 a ( 10) thereof, Whereas the provisions of Regulation (EEC) No 3796/81 governing the compensation were amended with effect from 13 November 1988 by Council Regulation (EEC) No 3468/88 (3) ; whereas that date divides into two periods the last calendar quarter of 1988 ; Whereas in the case of albacore weighing not more than 10 kilograms, on the other hand, the quantities sold and delivered during the period concerned within the meaning of Article 17 a (2) of Regulation (EEC) No 3796/81 were greater than those sold and delivered during the same period of the preceding three fishing years as referred to in the second indent of paragraph 4 of that Article ; whereas they should therefore be limited to the average of the quantities sold and delivered during the same period of the fishing years 1985, 1986 and 1987 and the quantities granted to each producers' organization should be determined in accordance with Article 17 a (6) of Regulation (EEC) No 3796/81 ; Whereas the compensation is granted, under certain conditions, to Community tuna producer's organizations in respect of quantities of tuna delivered to the canning industry, during period for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price are both lower than 93 % of the Community producer price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Whereas under these arrangements the situation on the Community market should be examined in order to determine the maximum amount of the compensation, in accordance with the first and second indents of Article 17a (3) of Regulation (EEC) No 3796/81 , for the period 13 November to 31 December 1988 ; whereas this exami ­ nation has shown that for some species and presentations of the product in question, during the period concerned, both the average quarterly market price and the free-at ­ frontier price referred to in Article 17 a of Regulation (EEC) No 3796/81 were lower than 93 % of the Commu ­ nity producer price in force as determined by Council Regulation (EEC) No 3765/87 of 14 December 1987 fixing the Community producer price for tuna intended for the canning industry for the 1988 fishing year (4); Article 1 The compensation referred to in Article 17 a of Regula ­ tion (EEC) No 3796/81 shall be granted in respect of products delivered to the canning industry during the period 13 November to 31 December 1988 , under the conditions laid down below : (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 282, 2. 10 . 1989, p. 1 . (  ') OJ No L 305, 10 . U. 1988 , p. 1 . (&lt;) OJ No L 355, 17 . 12. 1987, p. 6. 22. 3 . 90 Official Journal of the European Communities No L 76/ 17 Products Maximum amount of allowance within the meaning of the first and second indents of Article 17 a (3) of Regula ­ tion (EEC) No 3796/81 (ECU/tonne) Albacore tuna, whole, weighing more than 10 kg 6 Albacore tuna, whole, weighing not more than 10 kg 130 Article 2 In the case of albacore tuna weighing not more than 10 kilograms the quantities that may be eligible for the allo ­ wance are hereby limited to 2 472 tonnes. These quantities shall be allocated among the producers' organizations concerned in accordance with the Annex hereto . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1990 . For the Commission Manuel MARÃ N Vice-President ANNEX Allocating among the producers' organizations of the quantities of albacore tuna weighing not more than 10 kilograms that may be eligible for compensation and calculation of the maximum amount thereof in accordance with Article 17 a (6) of Regulation (EEC) No 3796/81 Quantities Quantities that may be eligible for the allowance (tonnes) Total quantities (tonnes)Producers' organization 100 % Article 17 a (6), first indent 95 % Article 17 a (6), second indent 90 % Article 17 a (6), third indent OrganizaciÃ ³n de Productores Asociados de Grandes Con ­ geladores (OPAGAC) 1 336 134 268 1 738 OrganizaciÃ ³n de Productores de TÃ ºnidos Congelados (OP ­ TUC) 596 596 Organisation de Producteurs de thon congelÃ © (ORTHON ­ GEL) 138 138 Total quantities (tonnes) 2070 134 268 2 472